Zion.x. PredOCH
Qounty Auditor
Oalreaton~cmlllty
galTe8ton.mxar

Dear slrt                   OQinbn Ho. O-3922
                            Rbt BeOtiOn 3 Of 3.B. 409,
                                49th Logielaturaia U-
                                 oon8tltutional.
         YorV rcrquost for o~ltaionhas boon reoelved and
~nf~lly 6onaid8rd by this bpartaent. m quoto from
yeur requoat as roUowat
         “An AOt, dolrignated$onato Bill no. 469,
    paseed at the Regular seesion of’the 49th
    Logialatum WWI approved by the @overnor 0%
    fun0 lOth, iou, efrootivoJanuary let, 19z;e.
    I lno lo 80a 0Op yo f thfa la w,

          *i!WOtiOtt
                   (IOf this Act, &WCYidaf~iOr th
    ps~nunt of finea and feea in mledeaeanor oama,
    jurt@diotlonaf whloh~is truutwred to tho
    County Oowt of Oalniuton tmattty,and all finem
    and foes paid to be doposited to the oredit of
    the Road & Brldgo md.     Thi.8@Mien further
    providoo that tho t)oantytud@ and the GOtlnty
    alsrk shall oaoh be allowed the mm of $$oo.OO
    per annum, payable in nwnthly installments,to
    be paid out of the Road & Bridge #und, ~4% 8anm
    tq be addItiona& oompwnsationto tho pI(wcIQLuQ
    now reooived by said offlolals out or the
    Offioerst salary Bund. Prevision ir rurthor
    mde for an additional deputy olerk,at a sal-
    ary not to atoeod $l23.G0 per nontb, and tlzltt
    ~;lao to bo paid out of the Road & Bridp
         .
         *your opinLon ie reepeotfullyrequested
    with seferenoe to my authority to sign uarrantr
    for the extra ooapenaationto the offioia~m
    named in view of the prorimlon in tho Qftlcerrt
BOIL.I. Prsdeold, pago 2


    Salary L8w enaoted at the Seoond Galled
    ~eeion of the 44th Loglalatun, same
    being Sonato Bill No. 6, Ghapter 443.
    seotion 13 of tho Salary Law prmidor
    for tho payment o? an anntml salary in
    twolvo equal lnatallmentanot ?m exoeed
    tho -0-t roooivod by the oifioorrrnamed
    in ea ld8oation undrr la wslxirting AUgwt
    24th. 1938. sootion 13, parograph (k), pro-
    rldoa no Offioor ahall rsoeivo any ox-
    oiiioio oomponsationwhere aald orrioem ia
                ba8io.
    on a fialar~~
         -lsindlyadeu me with ref0rwl00   te
    th0 above IL& ii th0 prori#iorkmin Senate
    Bill NO. 469 aro not in oonfliot ulth the
    oxi8tiag lawwhioh pro+i&oa ior their ooa-
    pwutation.*
         8atato till 469, 49th Legislatun of TBxao, r8adB
In part aa roilowrt



                    3, peg0 64 of tha ape0
     of the ReqgularSeerion of the 43rd Lagiulaturot
     1933, be and it ie hereby ammUle& M) a8 to
     hereafter maa a0 roliomt



     of the flroaland 3pooial Law6 of Texas L)rs-d
     at the Regular gerritinof tho Sand Legi~1atQ.r~
     rolatlng to and or~~rtingthe a~o~ty~Oa~    Of
     QslvelrtonCounty at Lawn are hereby ropoaled,-
                    2. That the jurlrdlotion0r
          -'t$49otlon
              t GOWt of OdrOStOti Gouaty at LPW"
     be
     thsand it fa hereby.voatedin the Count CoUrti
         "Gouh                                          .
     of c?alveetoncounty, ~eras, and all arri
                                            ii
                                             I and
     process heretororo Issued by said *County Oourt
i




    Eon. 11 Predeoki, Pwm 3


        of (wlro#4oaCountyet Lnw and all writs
        and procreesin misdemeanor oaaoa heretororo
        issued by or out of the Dirtriot Court of
        the Tenth.JudioialDietriOt of Texae be and
        the wwi ark her@bg mado returnmblo to tho
        GOUtlty court of Galreaton aounty, mxaa.

             l'8eotlon S. at1 auma reoeired in pay-
        men% of rzaimand too8 in all auoh mlodOmOanor
        canoe, the jurirdiotionof whioh ie hereby
        trawforred to the County Court of t%&rOeton




        mi&Umnor’ caeoa a9d ,&Ml be in a
        all salt&o* now being    pal6 bo euoh offlosre
        frcm %ha 6fticurt    Salary Lund of said 6ounty.
        The uountp lerk or wl?eston county &all
        ha70 autho t to a point an additional D9 Utf
        40* to &o         .ubg mi8tMmoanor earat. &
        paid a aalqy net to oxOoodOae Hundnd
                          rmllum per mm&h bf
        mnty-fiva (#lerS.OO)
        eaid oounty iron   the ‘Road and Bridge Fund of
        aeid County.'
             =SOO~ 4, The hot, that tni8domwtMr
        oatma %E DO*handled with more disg+Qah Una
        more eoonormtaallyin the dounty Court and
        the orowded oonditlon of tha oalondU Weate
        an emorgenay and an imperativepublio iwoeewity
        that the @nstitutional Rule roQufririgafi
        bills to be reed on threa sO~esa1 daye b0 aua-
        pendOd, and 9uah yule la 8uspended,and this
        ~0% ahd.1 trim effect and be in for00 rpara
        MCI after January 1, 19&a, and it in ma
        onaotcfd.        (1
              geotfon 28 of m*iole 5 of our Qtata ConstitUtioa,
    grants authority to the legirlatureto inoroaS0, dimimioirb
                                                              528


Boa. I. Predeoki, Page 4


or ohango the oiril and oriminal jurisdiotionof oeunty
oourts by either looal or general law. Seotions 1 and         ‘1
2 or the above quotea act are hhererorrmlia.
          Bowowtr, seOti0n 3 0r the a0t pr0~fdlng ai-
tional oompsnsationfor the county clerk and county
judge, and providing for the appointmentof an addi-
tional deputy olerk and the payment of a salary to suoh
deputy, is oleerly unoonstitutionalas a looal or speoisl
law attempting to regulate the affairs of a oouaty and
where a general law aan be made apr.lioable.Almost ths
identioalprooodurewas condemned in the ease of ~uolos
vs. Harris County, 251 8. wo.569, affirmed by Buprems Court
in 269 S.W. 362. Also sao the oases of Altgelt VS.
Qutaeit, 189 9. w. 232, arfirmod by gupreao Court in
201 s. W. 400$ ward vs. Barrim county, 809 5. W. 9941
and tho rooont ease or Miller ot sl ~8~ 7~lpa8o county
150 8. w. (8d LOGO, ,.guprome Gourt of Texaa-opfaioa as*
livered by Ghl0r Justf00 Aloundsr).
          you are therefore rospootfullyadvised that it
in the opinion or this departmentthst aeotion 3 of ,the
abate quoted act Is unoonstitutlonaland that you would
hare no authority to sign or approve warrant8 fox tho
items mentioned in said seation.
                                 very tray yours